DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 5,359,357).
Regarding Claim 1, Takagi et al teaches an alignment cover (F figs.6,7,15,17) for a fluidic ejection device (H+T figs.6,7,15,17), comprising:
a substrate (substrate of F figs. 6,7,15,17) to affix to the fluidic ejection device (H+T figs.7):
at least one alignment feature (features such as 62c,62a,54c,55a,55b,56a,54e, 56,70b figs.6,7, 15,17,20) disposed on the substrate to:
mate with corresponding guide features (features such as 27a, 28a, 29a, 37c, 35, 34, 28b,29b,37,38b figs.6,7,13B,10,12,15, 17) on an alignment post (structures of C defining the guide features figs.6,7) of a carriage (C figs.6,7); and 
removably couple the fluidic ejection device (H+T) to the carriage (C figs.6,7); and
at least one engagement feature (features 62c,62a,55a,55b,56a,54e,56, 70b figs.6,7,15,17) disposed on the substrate (substrate of F) to interface with the alignment post (structures of C defining the guide features) to reduce relative motion of the fluidic ejection device (H+T) relative to the carriage (C figs.6,7) (figs.6,7,9,13,15,17,20).

Regarding Claim 2, Takagi et al further teaches wherein the alignment cover (F figs.6,7,15,17) is to be coupled to a vertical surface of the fluidic ejection device (H+T figs.6,7,15,17).

Regarding Claim 4, Takagi et al further teaches wherein the at least one alignment feature (62a,55a,54c,56 figs.6,7, 15,17,20) is a slot that mates with a protrusion guide feature (35,28,29b,37 figs.6,7,13B,10,12,15, 17).  

Regarding Claim 5, Takagi et al further teaches wherein upon disengagement of the at least one engagement feature (features 62c,62a,55a,55b,56a,54e,56, 70b figs.6, 7,15,17) with the alignment post, the fluidic ejection device (H+T figs.6,7,15,17) has greater degrees of freedom as compared to during engagement of the at least one engagement feature with the alignment post (figs.6,7). 

Regarding Claim 7, Takagi et al further teaches wherein at least one of the at least one engagement features (features 62c,62a,55a,55b,56a,54e,56, 70b figs.6, 7,15,17) is disposed within the at least one alignment feature (figs.6, 7,15,17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 5,359,357) in view of Haldorsen (US 6,749,294) and/or Dowell et al. (US 2011/0205297).
Regarding Claim 3, Takagi et al substantially teaches the claimed invention including the at least one alignment feature and guide feature (figs.6,7, 15,17,20). 
Takagi et al does not explicitly teaches the use of uniquely keyed alignment feature and guide feature that is unique to a particular type of fluidic ejection device.
However, Haldorsen teaches fluid ejection device including the use of uniquely keyed alignment and guide features (492,136 in fig.19; 22 fig.1;322 fig.4) that are unique to a particular type of fluidic ejection device (426 in fig.19; see figs.1-4).
Similarly, Dowell et al teaches fluid ejection device including the use of uniquely keyed alignment and guide features that is unique to a particular type of fluidic ejection device (the uniquely shaped features on guide 54 on the carriage and the corresponding features on cartridges 16,18,20,22,24 figs.2,5,7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such uniquely keyed features in the ejection device of Takagi et al based on the teachings of Haldorsen and/or Dowell et al for instance to improve the speed and accuracy of ejection device replacement processes.  

Claims 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 5,359,357) in view of Jensen et al. (US 2014/0320566).
Regarding Claim 8, Takagi et al further teaches a fluidic ejection system (figs.1-3), comprising:
a fluidic ejection device (H+T figs.6,7,15,17) comprising a fluidic ejection chip/die (74 fig.24);
an alignment cover (F figs.6,7,15,17) disposed on the fluidic ejection device comprising:
at least one alignment feature (features such as 62c,62a,54c,55a,55b,56a,54e, 56,70b figs.6,7, 15,17,20) to:
mate with a corresponding guide feature (features such as 27a, 28a, 29a, 37c, 35, 34, 28b,29b,37,38b figs.6,7,13B,10,12,15, 17) on an alignment post (structures of C defining the guide features figs.6,7) of a carriage (C figs.6,7); and 
removably couple the fluidic ejection device (H+T) to the carriage (C figs.6,7); and
at least one engagement feature (features 62c,62a,55a,55b,56a,54e,56, 70b figs.6,7,15,17) disposed to interface with the alignment post to reduce relative motion of the fluidic ejection device relative to the carriage (C figs.6,7); and
the alignment post comprising at least one guide feature (features such as 27a, 28a, 29a, 37c, 34, 37,38b figs.6,7,13B,10,12,15, 17) running parallel to a longitudinal axis of the alignment post, the at least one guide feature to guide the fluidic ejection device (H+T) to interface with a positioning datum (35, 28b,29b figs.6,7,13B, 10,12,15, 17) of the carriage (C figs.6,7);

Takagi et al does not explicitly shows wherein the fluidic ejection device includes a number of fluidic ejection dies.
However, Jensen et al teaches similar fluidic ejection device (102 figs.1a,1b) including a number of fluidic ejection dies (114 fig.1b).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include pluralities of dies in the fluidic ejection device of Takagi et al based on the teachings of Jensen et al for instance to provide fluidic ejection device with improved print speed and resolution.   

Regarding Claim 9, Takagi et al further teaches wherein; the at least one guide feature (features such as 27a, 28a, 29a, 37c, 34, 37,38b figs.6,7,13B,10,12,15, 17) comprises two guide features disposed on opposite surfaces of the alignment post; and each guide feature (features such as 27a, 28a, 29a, 37c, 34,37,38b figs.6,7,13B, 10,12,15,17) is to receive, and guide, a fluidic ejection device (H+T) to interface with a corresponding positioning datum (35, 28b,29b figs.6,7,13B, 10,12,15, 17).

Regarding Claim 11, Takagi et al further teaches further comprising the positioning datum (35, 28b,29b figs.6,7,13B, 10,12,15, 17) on the carriage (C figs.6,7) to align fluidic ejection dies disposed on the fluidic ejection devices (H+T figs.6,7,15,17) above a substrate on which fluid is to be deposited (figs.1,4,5).  

Regarding Claim 12, Takagi et al further teaches wherein the alignment post (structures of carriage C figs.6,7) is taller, along the longitudinal axis, than the fluidic ejection devices (figs.6,7,15).  

Regarding Claim 13, Takagi et al as modified by Jensen et al teaches a fluidic ejection device (H+T figs.6,7,15,17 of Takagi et al as modified by 102 figs.1a,1b of Jensen et al), comprising:
a number of fluidic ejection dies (dies of H+T figs.6,7,15,17 of Takagi et al as modified by dies 114 of 102 figs.1a,1b of Jensen et al) disposed on a substrate, each fluidic ejection die comprising:
an array of nozzles (116 figs.1a,1b, 2 of Jensen et al; nozzles of H figs.6,7,15,17 of Takagi et al), each nozzle comprising:
an ejection chamber (212 figs.1a,1b, 2 of Jensen et al; chamber of H figs.6,7,15,17 of Takagi et al);
an opening (opening of 116 or 202 figs.1a,1b,2 of Jensen et al; nozzle opening of H figs.6,7,15,17 of Takagi et al); and
a fluid actuator (214 figs.1a,1b of Jensen et al; actuator of H figs.6,7,15,17 of Takagi et al) disposed within the ejection chamber; 
an alignment cover (F figs.6,7,15,17 of Takagi et al) comprising: 
at least one alignment feature (features such as 62c,62a,54c,55a, 55b,56a,54e, 56,70b figs.6,7, 15,17,20 of Takagi et al) to: 

removably couple the fluidic ejection device (H+T figs.6,7,15,17 of Takagi et al) to the carriage: and
at least one engagement feature (features 62c,62a,55a,55b,56a,54e,56, 70b figs.6,7,15,17) disposed on the substrate (substrate of F) to interface with the alignment post (structures of C defining the guide features) to reduce relative motion of the fluidic ejection device (H+T figs.6,7,15,17 of Takagi et al) relative to the carriage (C figs.6,7 of Takagi et al).

Regarding Claim 14, Takagi et al as modified by Jensen et al further teaches wherein the alignment cover (F figs.6,7,15,17 of Takagi et al) is to be coupled to a vertical surface of the fluidic ejection device (H+T figs.6,7,15,17 of Takagi et al).

Regarding Claim 15, Takagi et al as modified by Jensen et al further teaches wherein the fluidic ejection device (H+T figs.6,7,15,17 of Takagi et al) is to slide along the alignment post (structures of C defining the guide features figs.6,7 of Takagi et al) into an interface with a positioning datum (35, 28b,29b figs.6,7,13B, 10,12,15, 17 of Takagi et al) of the carriage (C figs.6,7 of Takagi et al).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al as modified by Jensen et al and further in view of Haldorsen (US 6,749,294) and/or Dowell et al. (US 2011/0205297).
Regarding Claim 10, Takagi et al as modified by Jensen et al substantially teaches the claimed invention including the at least one alignment feature and guide feature (figs.6,7, 15,17,20 of Takagi). 
Takagi et al as modified by Jensen et al does not explicitly teaches the use of uniquely keyed alignment feature and guide feature that is unique to a particular type of fluidic ejection device.
However, Haldorsen teaches fluid ejection device including the use of uniquely keyed alignment and guide features (492,136 in fig.19; 22 fig.1;322 fig.4) that are unique to a particular type of fluidic ejection device (426 in fig.19; see figs.1-4).
Similarly, Dowell et al teaches fluid ejection device including the use of uniquely keyed alignment and guide features that is unique to a particular type of fluidic ejection device (the uniquely shaped features on guide 54 on the carriage and the corresponding features on cartridges 16,18,20,22,24 figs.2,5,7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such uniquely keyed features in the ejection device of Takagi et al as modified by Jensen et al based on the teachings of Haldorsen and/or Dowell et al for instance to improve the speed and accuracy of ejection device replacement processes.  
Allowable Subject Matter
12.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853